Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this 15th day of January,
2007, is entered into by I-many, Inc., a Delaware corporation with its principal
place of business at 399 Thornall Street, 12th Floor, Edison, New Jersey 08837
(the “Company”), and John A. Rade, residing at 3545 San Remo Terrace, Sarasota,
FL 34239 (the “Executive”).

The Company desires to employ the Executive and the Executive desires to be
employed by the Company. In consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
agree as follows:

1. Duration of Employment. The Company hereby agrees to employ the Executive and
the Executive hereby accepts employment with the Company, upon the terms set
forth in this Agreement, for the period commencing as of August 16, 2006 (the
“Commencement Date”) and continuing at will until terminated by either party in
accordance with the provisions of Section 4 (the “Employment Period”).

2. Title and Capacity. The Executive shall serve as Chief Executive Officer of
the Company. The Executive shall be based in Sarasota, Florida, or such place or
places in the continental United States as the Executive and the Board shall
mutually determine. The Executive shall be subject to the supervision of, and
shall have such authority as is delegated to the Executive by the Board or such
officer of the Company as may be designated by the Board. The Executive hereby
accepts such employment and agrees to undertake the duties and responsibilities
inherent in such position and such other duties and responsibilities as the
Board or its designee shall from time to time reasonably assign to him or her.
The Executive agrees to devote his entire business time, attention and energies
to the business and interests of the Company during the Employment Period;
provided, however, that the Executive may continue to participate in charitable
activities already disclosed to the Board of Directors, to the extent that they
do not interfere with his duties and responsibilities to the Company. The
Executive agrees to abide by the rules, regulations, instructions, personnel
practices and policies of the Company and any changes therein that may be
adopted from time to time by the Company.

3. Compensation and Benefits.

3.1 Salary. The Company shall pay the Executive, in accordance with the
Company’s regular payroll practices, a base salary at an annualized rate of
$300,000 commencing on the Commencement Date.

3.2 Bonus. The Executive shall be eligible to receive a performance-based annual
bonus with a value of up to 100% of his base salary based on a written bonus
plan determined annually by the Board of Directors (or its designated
Compensation Committee) and provided the Executive is employed through the end
of the fiscal year with respect to which the bonus is payable. Notwithstanding
the foregoing, for the period August 16, 2006 to December



--------------------------------------------------------------------------------

31, 2006, the bonus shall be based on a $300,000 annualized base salary and paid
on a pro-rata basis, to be determined at the discretion of the Compensation
Committee of the Board of Directors.

3.3 Deferred Compensation. At the request of the Executive, the parties will
research and mutually agree upon a written plan for partial deferral of salary
and/or bonus compensation, taking into consideration the US tax code
requirements. The Company will use reasonable efforts to be tax-efficient with
respect to other components of the Executive’s compensation, including the
structure and payment of fringe benefits and the reimbursement of expenses.

3.4 Fringe Benefits. The Executive shall be entitled to participate in all
benefit programs that the Company establishes and makes available to its
employees, to the extent that the Executive is eligible under (and subject to
the provisions of) the plan documents governing those programs. The Company
shall establish and make available to all employees who are eligible for
Medicare and Medicare supplemental insurance, including the Executive and
eligible dependents, a plan that reimburses participating employees for the cost
of their Medicare insurance premiums, beginning with fiscal year 2007. The
Executive shall be entitled to four (4) weeks paid vacation per year, accruing
at a rate of 1.67 days per month during the Employment Period and to be taken at
such times as may be approved by the Board or its designee. The Executive shall
be entitled to the continued use of any vacation time accrued but unused during
his prior service as interim Chief Executive Officer (beginning February 15,
2006), which shall carry forward into 2007 in accordance with the Company’s
existing vacation policy.

3.5 Supplemental Term Life Insurance. The Company shall reimburse the Executive
for premium payments for his supplemental term life insurance, up to an annual
maximum of $5,000 per annum, beginning with fiscal year 2006.

3.6 Reimbursement of Expenses. The Company shall reimburse the Executive for all
reasonable travel, entertainment and other expenses incurred or paid by the
Executive in connection with, or related to, the performance of his duties,
responsibilities or services under this Agreement, upon presentation by the
Executive of documentation, expense statements, vouchers and/or such other
supporting information as the Company may request; provided, however, that the
amount available for such travel, entertainment and other expenses may be fixed
in advance by the Board. In lieu of reimbursement for individual expenses, the
Company and the Executive may agree to obtain a credit card in the name of the
Executive for the purpose of paying expenses permitted by this Agreement, which
shall be paid for and guaranteed by the Company. The Company acknowledges that
the Executive shall not relocate, and the Company shall pay all reasonable
expenses related to the performance of his duties, including the maintenance of
his living quarters near the Company’s Redwood Shores Office.

 

- 2 -



--------------------------------------------------------------------------------

3.7 Withholding. All salary, bonus and other compensation payable to the
Executive shall be subject to applicable withholding taxes.

3.8 Stock Option Grants. The Company has granted the Executive, effective
September 1, 2006, a stock option under the Company’s 2001 Stock Incentive Plan
in the form attached hereto as Exhibit A-1, a stock option under the Company’s
2003 Stock Incentive Plan in the form attached hereto as Exhibit A-2, a stock
option under the Company’s 2003 Stock Incentive Plan in the form attached hereto
as Exhibit A-3, a stock option under the Company’s 2001 Stock Incentive Plan in
the form attached hereto as Exhibit A-4 and a stock option under the Company’s
2001 Stock Incentive Plan in the form attached hereto as Exhibit A-5.

3.9 Restricted Stock Grant. The Company has granted to the Executive, effective
September 1, 2006, an award of 50,000 shares of restricted stock pursuant to a
restricted stock agreement in the form attached hereto as Exhibit B. The
restriction on transferability of these shares expired on September 30, 2006.

4. Employment Termination. This Agreement and the employment of the Executive
shall terminate upon the occurrence of any of the following:

4.1 At the election of the Company, without Cause (defined below), upon not less
than ninety (90) calendar days prior written notice of termination by the
Company to the Executive; during such notice period, the Company may elect to
relieve the Executive of any or all of his duties, provided that he continues to
receive all compensation and benefits under this Agreement.

4.2 At the election of the Executive, upon not less than ninety (90) calendar
days prior written notice of termination by the Executive to the Company;

4.3 At the election of the Company, for Cause (as defined below), immediately
upon written notice by the Company to the Executive, which notice shall identify
the Cause upon which termination is based. For the purposes of this Section 4,
Cause for termination shall mean: (a) a good faith finding by the Company that
(i) the Executive has failed to perform his assigned duties for the Company and
has failed to remedy such failure within ten (10) calendar days following
written notice from the Company to the Executive notifying him of such failure
or (ii) the Executive has engaged in dishonesty, misconduct or gross negligence;
(b) the conviction of the Executive of, or the entry of a pleading of guilty or
nolo contendere by the Executive to, any crime involving moral turpitude or any
felony; or (c) a material breach of this Agreement; and

4.4 Upon the death or Disability of the Executive. As used in this Agreement,
the term “Disability” shall mean the inability of the Executive, due to a
physical or mental

 

- 3 -



--------------------------------------------------------------------------------

disability, for a period of 90 days, whether or not consecutive, during any
360-day period to perform the services contemplated under this Agreement, with
or without reasonable accommodation as that term is defined under state or
federal law. A determination of Disability shall be made in good faith by the
Board of Directors of the Company.

5. Effect of Termination.

5.1 Termination by the Company Without Cause. Subject to the terms and
conditions hereof, if: (a) Executive’s employment is terminated solely upon the
discretion of the Board of Directors pursuant to any reason other than for Cause
or due to death or Disability, as those terms are defined above; (b) Executive
tenders notice of resignation no more than ninety (90) days after a fundamental
reduction in Executive’s duties and responsibilities or a material failure to
pay Executive compensation when it is due; (c) Executive tenders notice of
resignation no more than ninety (90) days after the Company requires him to
relocate his principal work location, which is currently his home office, more
than 75 miles from its current location; or (d) Executive tenders notice of
resignation no more than ninety (90) days after Executive’s annual salary is
reduced by 20% (except a temporary reduction that is imposed proportionately on
all members of the Company’s executive management team (EMT)), Executive shall
be entitled to the following:

(i) Salary and Accrued Vacation. Salary through the date of termination, accrued
vacation earned but not yet paid through the date of termination, and any earned
but unpaid bonus.

(ii) Severance. The Company shall pay Executive severance equal to six
(6) months of Executive’s annualized base salary in effect as of the date of
termination, less applicable deductions and withholdings, payable in accordance
with the Company’s usual payroll practices. If Executive’s employment is
terminated pursuant to subsections 5.1(a), 5.1(b), 5.1(c) or 5.1(d) above within
one year after a Change in Control (defined below) of the Company, then the
Company or its successor shall continue to pay Executive severance for six
(6) additional months, for a total of twelve (12) months. The Company or its
successor shall not become obligated to make any severance payment until
Executive signs a general release of claims against the Company or its successor
substantially in the form the release attached at Exhibit C. Such release shall
include a mutual non-disparagement covenant and a re-affirmation of Executive’s
obligations under his Nondisclosure, Developments and Noncompete Agreement with
the Company.

(iii) Medical Benefits. The Company shall continue to maintain Executive as a
participant in its health insurance plan or its Medicare insurance reimbursement
as required and/or permitted under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (often referred to as “COBRA”) and insofar as elected
by Executive; during the period the Company pays severance to Executive pursuant
to subsection (ii) above, the Company shall reimburse Executive, on a monthly
basis, for the difference between his COBRA expense and the amount paid by a
Company employee for the same coverage.

 

- 4 -



--------------------------------------------------------------------------------

(iv) No other benefits. No benefits other than those specifically enumerated in
this section 2.1 shall be owed to the Executive.

For purposes of this Agreement, a “Change in Control” is defined as the
consummation of any of the following transactions: (i) any merger or
consolidation which results in the voting securities of the Company outstanding
immediately prior thereto representing immediately thereafter (either by
remaining outstanding or by being converted into voting securities of the
surviving or acquiring entity) less than a majority of the combined voting power
of the voting securities of the Company or such surviving or acquiring entity
outstanding immediately after such merger or consolidation; (ii) any sale of all
or substantially all of the assets of the Company; or (iii) the complete
liquidation of the Company.

5.2 Resignation or Termination by the Company For Cause. If the Executive
Resigns (other than for the reasons enumerated in Section 5.1(b), (c) or (d)) or
the Company terminates Executive’s employment for Cause, the Company shall have
no further obligations to Executive under this Agreement except for the payment
of: (i) accrued and unpaid salary and unused vacation time, through the
effective date of termination (which shall not be less than 90 days after
delivery of written notice of termination or resignation); (ii) unpaid expenses
reasonably incurred by the Executive and submitted in compliance with Company
policies; and (iii) earned but not yet paid bonus.

5.3 Termination through death or Disability. In the event of Executive’s death
or Disability while employed hereunder, Employer shall have no further
obligations to Executive under this Agreement except for the payment of:
(i) accrued and unpaid salary and unused vacation time, through the date that is
thirty (30) days after the effective date of termination; (ii) unpaid expenses
reasonably incurred by the Executive and submitted in compliance with Company
policies; and (iii) earned but not yet paid bonus through the effective date of
termination. In addition, Executive will be eligible to participate in the
benefit plans of the Company, at Executive’s cost and as long as continued
participation is permitted under the terms and conditions of such plans and the
requirements of COBRA, for a period of up to six (6) months after the date of
termination, or longer if required by applicable law. Executive acknowledges and
agrees that he will not be entitled to receive severance pay if terminated due
to death or Disability.

5.4 Survival. The provisions of Section 5 shall survive the termination of this
Agreement for any reason.

6. Non-Competition and Non-Solicitation. The Executive shall execute,
simultaneously with the execution of this Agreement or otherwise upon the
request of the Company, the Company’s customary form nondisclosure, developments
and noncompete agreement, in the form attached hereto as Exhibit D, provided
that the Executive’s non-competition covenant shall only apply during the term
of this Agreement and not after termination of the Executive’s employment.

 

- 5 -



--------------------------------------------------------------------------------

7. Notices. Any notices delivered under this Agreement shall be deemed duly
delivered to the address indicated below (a) immediately upon acknowledgment of
receipt by the other party if sent by facsimile or electronic mail, (b) three
(3) business days after it is sent by registered or certified mail, return
receipt requested, postage prepaid, or (c) one (1) business day after it is sent
for next-business day delivery via a reputable nationwide overnight courier
service, in each case to the address of the recipient set forth in the
introductory paragraph hereto. Either party may change the address to which
notices are to be delivered by giving written notice of such change to the other
party in the manner set forth in this Section 7. Initially, the addresses to be
used for notices under this Agreement are:

If to Executive:

John A. Rade

[Redacted]

If to the Company:

I-many, Inc.

399 Thornall Street, 12th Floor

Edison, NJ 08837

Attn: Chief Financial Officer

Fax: 732-516-2619

e-mail: kharris@imany.com

With a copy to:

I-many, Inc.

399 Thornall Street, 12th Floor

Edison, NJ 08837

Attn: General Counsel

Fax: 207-828-0492

e-mail: bschwartz@imany.com

8. Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement.

9. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.

 

- 6 -



--------------------------------------------------------------------------------

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey (without reference to the
conflict of laws provisions thereof), except as the choice of governing law is
otherwise indicated in the option and restricted stock agreements attached as
exhibits to this Agreement. Any action, suit or other legal proceeding arising
under or relating to any provision of this Agreement shall be commenced only in
a court of Middlesex County, State of New Jersey (or, if appropriate, a federal
court located within the State of New Jersey), and the Company and the Employee
each consents to the jurisdiction of such a court. The Company and the Employee
each hereby irrevocably waive any right to a trial by jury in any action, suit
or other legal proceeding arising under or relating to any provision of this
Agreement.

11. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation with which or into which the Company may be merged or
which may succeed to its assets or business; provided, however, that the
obligations of the Executive are personal and shall not be assigned by him or
her.

12. Acknowledgment. The Executive states and represents that he or she has had
an opportunity to fully discuss and review the terms of this Agreement with an
attorney. The Executive further states and represents that he or she has
carefully read this Agreement, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs his
name of his own free act.

13. Miscellaneous.

13.1 No delay or omission by the Company in exercising any right under this
Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar to or waiver of any right on any
other occasion.

13.2 The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

13.3 In case any provision of this Agreement shall be invalid, illegal or
otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

I-MANY, INC. By:  

/s/ Kevin M. Harris

Title:   Chief Financial Officer EXECUTIVE

/s/ John A. Rade

John A. Rade

 

- 8 -



--------------------------------------------------------------------------------

Exhibits Redacted

 

- 9 -